Citation Nr: 1508046	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease of the lumbosacral spine, L4-L5.


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to August 1977.  While there is some confusion in the record over the exact periods and characterizations of the Veteran's service, after development VA has accepted the certification of honorable service on a DD Form 214 as binding and as a result has found qualifying service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which declined to reopen a previously denied claim of service connection for a back disability.

The Board previously reopened the claim and subsequently remanded the underlying matter January 2014 for further evidentiary development.

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2012.  A copy of the transcript is associated with the file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran sustained a low back injury in service when falling on the obstacle course.

2.  The currently diagnosed low back disability is related to such.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran alleges that his currently diagnosed low back disability, identified by a private examiner in October 2009 as an old compression fracture at L4, with current disc degeneration at L3-L4, L4-L5, and L5-S1, is etiologically related to a fall on the obstacle course in service.  The private examiner noted the Veteran's complaints of back pain ever since that injury, and stated that the complaints of physical findings were consistent with the in-service injury the Veteran described.  He opined that the current diagnosis was related to the in-service fall "to a high degree of medical probability."  The private medical opinion is persuasive, describing the objective findings and relating such to the alleged in-service injury.  The presence of an old compression fracture is particularly probative.

At the August 2012 hearing, the Veteran reiterated his report of a fall on the obstacle course, as well as the presence of back pain since.  He also noted the statement of a service buddy, which has since been submitted in writing, corroborating his allegations of injury.

The Board finds that the Veteran did sustain a low back injury in service.  Although service treatment records are negative for complaints of such, the Veteran reports that he was hesitant to seek treatment in service to keep up appearances, and has provided corroboration that he did in fact complain of such  Further, as was discussed extensively at the hearing, it appears that complete service treatment records cannot be obtained.

A VA examination was obtained at the behest of the RO in August 2014; that examiner offered a negative nexus opinion, citing the lack of reported back problems at separation and a recent normal x-ray.  However, this examination is not adequate for adjudication, and is not entitled to any probative weight.  The examiner considered only a possible arthritis diagnosis, and failed to consider the Veteran's competent and credible reports of injury.

As the sole probative medical opinion of record is positive, and is based on a sound rationale with reference to credible factual allegations, service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


